Exhibit 10.33

 

Execution Version

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 22nd day of February, 2018, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as agent for the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of February 22, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among FTS INTERNATIONAL SERVICES, LLC, a Texas
limited liability company (“OpCo Borrower”) and FTS INTERNATIONAL, INC. (“Parent
Borrower,” together with the OpCo Borrower and those additional entities that
hereafter become parties to the Credit Agreement as Borrowers in accordance with
the terms thereof, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), the lenders party thereto as “Lenders” (such Lenders, together
with their respective successors and assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”),  Agent, the Lender
Group has agreed to make certain financial accommodations available to Borrower
from time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of
February 22, 2018 (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Guaranty and Security Agreement”); and

 

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.                                      DEFINED TERMS.  All initially
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Guaranty and Security Agreement or, if not defined therein, in
the Credit Agreement, and this Trademark Security Agreement shall be subject to
the rules of construction set forth in Section 1(b) of the Guaranty and Security
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

 

2.                                      GRANT OF SECURITY INTEREST IN TRADEMARK
COLLATERAL.  Each Grantor hereby unconditionally grants, assigns, and pledges to
Agent, for the benefit each member of the Lender Group and each of the Bank
Product Providers, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of such

 

--------------------------------------------------------------------------------


 

Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

 

(a)                                 all of its Trademarks and Trademark
Intellectual Property Licenses to which it is a party including those referred
to on Schedule I;

 

(b)                                 all goodwill of the business connected with
the use of, and symbolized by, each Trademark and each Trademark Intellectual
Property License, and

 

(c)                                  all products and proceeds (as that term is
defined in the Code) of the foregoing, including any claim by such Grantor
against third parties for past, present or future (i) infringement or dilution
of any Trademark or any Trademarks exclusively licensed under any Intellectual
Property License, including right to receive any damages, (ii) injury to the
goodwill associated with any Trademark, or (iii) right to receive license fees,
royalties, and other compensation under any Trademark Intellectual Property
License,

 

in each case, to the extent that such property constitutes ABL Collateral.

 

3.                                      SECURITY FOR SECURED OBLIGATIONS.  This
Trademark Security Agreement and the Security Interest created hereby secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter.  Without limiting the generality of the foregoing, this
Trademark Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the other members of the Lender Group, the Bank Product Providers or
any of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

 

4.                                      SECURITY AGREEMENT.  The Security
Interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interests granted to Agent, for the benefit of the
Lender Group and the Bank Product Providers, pursuant to the Guaranty and
Security Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Agent with respect to the Security Interest in the
Trademark Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  To the extent
there is any inconsistency between this Trademark Security Agreement and the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

 

5.                                      AUTHORIZATION TO SUPPLEMENT.  If any
Grantor shall obtain rights to any new trademarks, the provisions of this
Trademark Security Agreement shall automatically apply thereto.  Grantors shall
give prompt notice in writing to Agent with respect to any such new trademarks
or renewal or extension of any trademark registration.  Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new trademark rights of each Grantor.  Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

6.                                      RELEASE AND TERMINATION.  Upon any
termination or release of the Trademark Collateral pursuant to Section 23 of the
Guaranty and Security Agreement, the Agent shall, at the request and expense of
the Grantor, promptly execute and deliver to such Grantor all UCC termination
statements, releases of intellectual property filings, and similar documents and
take such other actions as

 

2

--------------------------------------------------------------------------------


 

such Grantor may reasonably request in writing to evidence such termination or
release of the Trademark Collateral.

 

7.                                      COUNTERPARTS.  This Trademark Security
Agreement is a Loan Document.  This Trademark Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement.  Delivery of an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement.  Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.

 

8.                                      CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE PROVISION.  THIS TRADEMARK SECURITY AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE GUARANTY AND
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:

FTS INTERNATIONAL SERVICES, LLC

 

 

 

 

 

By:

 /s/ Lance Turner

 

 

Name: Lance Turner

 

 

Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

 

AGENT:

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ Heath Israel

 

 

Name: Heath Israel

 

 

Its Authorized Signatory

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

U.S. Trademark Registrations

 

Owner

 

Registration Number

 

Description

FTS International Services, LLC

 

4416031

 

Aquacor (design in blue) (International Classes 009 & 040)

FTS International Services, LLC

 

4416030

 

Aquacor (International Classes 009 & 040)

FTS International Services, LLC

 

4054905

 

CHL

FTS International Services, LLC

 

3497579

 

CITRINE

FTS International Services, LLC

 

3322250

 

CS-POLYBREAK 210

FTS International Services, LLC

 

4636429

 

DIAMOND

FTS International Services, LLC

 

4451132

 

DIAMOND design

FTS International Services, LLC

 

4189683

 

ECO GREEN

FTS International Services, LLC

 

4675488

 

ENERGIZE YOUR CAREER

FTS International Services, LLC

 

4151986

 

ENERGY SOLUTIONS. WORLDWIDE.

FTS International Services, LLC

 

4193471

 

“F” (shield design)

FTS International Services, LLC

 

4193472

 

“F” (shield design in color)

FTS International Services, LLC

 

4185461

 

“F” (stylized design)

FTS International Services, LLC

 

4204838

 

“F” (stylized design in color)

FTS International Services, LLC

 

4313998

 

F FTS INTERNATIONAL (horizontal design plus words)

FTS International Services, LLC

 

4318050

 

F FTS INTERNATIONAL (horizontal design plus words in color)

 

--------------------------------------------------------------------------------


 

Owner

 

Registration Number

 

Description

FTS International Services, LLC

 

4313999

 

F FTS INTERNATIONAL (vertical design plus words)

FTS International Services, LLC

 

4314000

 

F FTS INTERNATIONAL (vertical design plus words in color)

FTS International Services, LLC

 

4636479

 

F FTS INTERNATIONAL Unconventional by Design (horizontal design plus words)

FTS International Services, LLC

 

4011448

 

FRAC TECH

FTS International Services, LLC

 

3522979

 

FT Frac Tech (logo & design)

FTS International Services, LLC

 

4313997

 

FTS INTERNATIONAL

FTS International Services, LLC

 

4471425

 

FTS INTERNATIONAL MANUFACTURING

FTS International Services, LLC

 

4329229

 

FTS INTERNATIONAL PROPPANTS

FTS International Services, LLC

 

4332747

 

FTS INTERNATIONAL SERVICES

FTS International Services, LLC

 

4388204

 

FTS INTERNATIONAL WIRELINE

FTS International Services, LLC

 

4332750

 

FTSI

FTS International Services, LLC

 

4290177

 

FTSI PROPPANTS

FTS International Services, LLC

 

3437249

 

JADE

FTS International Services, LLC

 

4214082

 

NPD

FTS International Services, LLC

 

4108769

 

NPD-2000

FTS International Services, LLC

 

4177022

 

NPD-3000

FTS International Services, LLC

 

4752043

 

NUFLO

FTS International Services, LLC

 

3428709

 

OPAL

FTS International Services, LLC

 

4210164

 

PFP

FTS International Services, LLC

 

3393387

 

PLATINUM

 

--------------------------------------------------------------------------------


 

Owner

 

Registration Number

 

Description

FTS International Services, LLC

 

3383301

 

RUBY

FTS International Services, LLC

 

4159362

 

SLICKWATER GREEN

FTS International Services, LLC

 

4159141

 

SW-GREEN

FTS International Services, LLC

 

3393386

 

TURQUOISE

FTS International Services, LLC

 

4756069

 

UNCONVENTIONAL BY DESIGN

FTS International Services, LLC

 

4018863

 

VS (design)

 

U.S. Trademark Applications

 

None.

 

--------------------------------------------------------------------------------